Citation Nr: 1450434	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  03-08 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board previously remanded this case in December 2004, October 2007, June 2009, and September 2010.  The Veteran's appeal also initially included the issues of service connection for fibromyalgia, depression, sarcoidosis, and "rhinitis and/or sinusitis."  Fibromyalgia was granted in a September 2006 rating decision.  In a March 2010 rating decision, service connection was granted for depression and allergic rhinitis.  A September 2010 Board decision denied service connection for sarcoidosis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge at a July 2004 videoconference hearing before the Board conducted at the Atlanta, Georgia, RO, and the instant claim was subsequently remanded for further development.  The Veterans Law Judge that conducted the July 2004 hearing has since left the Board prior to final adjudication of the instant appeal.  The Veteran was apprised of this by a letter dated October 2014, and was afforded the opportunity to have a new Board hearing.  See 38 C.F.R. § 20.707 (2014).  She responded that she desired another videoconference hearing at the Atlanta, GA, RO.  As the Veteran's requested hearing has not yet been conducted, this matter should be remanded to schedule the appellant for the requested hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).





Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing. Appropriate notification should be given to the Veteran and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



